Citation Nr: 1540738	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  12-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

1.  Entitlement to service connection for Meniere's syndrome.

2.  Entitlement to service connection for a disability manifested by blood clots and phlebitis.

3.  Entitlement to service connection for peripheral vestibular disorder.

4.  Entitlement to an increased rating for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse
ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1986.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in May 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified during a hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of this hearing is associated with the claims file.


FINDINGS OF FACT

1.  The evidence is at least in equipoise with respect to whether the Veteran's current Meniere's syndrome is related to active military service.  

2.  Prior to the promulgation of a decision in the appeal, the Veteran notified the Board in November 2014 and July 2015 that he requested a withdrawal of his appeal for the issues of entitlement to service connection for peripheral vestibular disorder and a disability manifested by blood clots and phlebitis and an increased rating for hearing loss.


CONCLUSIONS OF LAW

1.  Resolving any reasonable doubt in the Veteran's favor, Meniere's syndrome was incurred during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2.  The criteria for withdrawal of the appeal by the Veteran regarding the issues of entitlement to service connection for a peripheral vestibular disorder and a disability manifested by blood clots and phlebitis and an increased rating for hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The United States Department of Veterans Affairs (VA) has a duty to notify and assist a claimant in developing a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  

II.  Criteria and Analysis of Service Connection Claim

The Veteran contends that his current diagnosis of Meniere's syndrome is related to active military service.  Specifically, he asserts his Meniere's syndrome is the result of head trauma he experienced from a motor vehicle accident during active military service and/or related to acoustic trauma. 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following:  (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).  Pursuant to 38 C.F.R. § 3.303(b), a claimant may establish the second and third elements by demonstrating continuity of symptomatology for specific chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In assessing whether the Veteran is entitled to service connection for Meniere's syndrome, the evidence must show that the Veteran has a current diagnosis of the claimed disability.  Private treatment records dated in October 2012, January 2013, and July 2014 show that the Veteran was diagnosed with Meniere's syndrome.  Accordingly, the Veteran has a current diagnosis of the claimed disability.

A review of the Veteran's service treatment records reveals no complaints of, symptoms of, or a diagnosis of Meniere's syndrome during service.  However, the Veteran's service treatment records document that the Veteran was involved in a motorcycle accident in October 1968.  He had a cerebral concussion with post accident amnesia that lasted about 48 to 72 hours.  There were also lacerations to his forehead.  He was discharged to duty on a duty not involving flying (DNIF) and he was able to return to flying a year after the accident.  Thus, the Veteran's service treatment records support the Veteran's assertion that he sustained a head injury due to a motor vehicle accident during service.

With respect to the issue of whether the Veteran's Meniere's syndrome is related to service, the record contains a positive medical opinion.  An October 2012 letter from the Veteran's private physician at the Pappas Ear Clinic provided the opinion that there is more than a 50 percent likelihood that the Veteran's current symptoms of Meniere's syndrome are service related.  He explained that the Veteran's dizziness began in 2008 and he had been treated through the Pappas Ear Clinic since 2010.  The Veteran has not responded to medical therapy.  The physician also noted that the Veteran had a history of a head injury from a motor vehicle accident and a possible secondary head trauma related to combat from flying a helicopter mission in Vietnam.  The physician explained that the Veteran's head injuries in service are such that postconcussion and dizziness symptoms can present years later.  The physician provided an addendum in December 2012 noting that he reviewed the Veteran's records, as well as, his historical account.  He reiterated that the Veteran's condition is consistent with left Meniere's syndrome and there is more than a 50 percent likelihood that his condition could have been caused from the severe head injury sustained in October 1968 involving a motorcycle accident and secondary possible head trauma related to combat.  The Board finds that the medical opinion is probative and persuasive as the private physician was aware of the Veteran's pertinent history to include the documented motorcycle accident in October 1968 and provided an explanation in support of his opinion based on the evidence of record and medical expertise.  

In light of the foregoing, the Board finds the evidence to be in relative equipoise in showing that the Veteran's current Meniere's syndrome as likely as not is related to the documented in-service head trauma from a motorcycle accident.  Resolving all benefit of the doubt in favor of the Veteran, the Board has determined that the Veteran's Meniere's syndrome is related to active military service.  Accordingly, entitlement to service connection for Meniere's syndrome is warranted.

III.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204. 

Prior to the promulgation of a decision in the appeal, the Veteran informed the Board in a November 2014 letter that he requested a withdrawal of the issues of service connection for blood clots in the left leg and peripheral vestibular disorder.  He also notified the Board prior to the promulgation of a decision in the appeal at the July 2015 Board hearing and in a July 2015 written statement that he wished to withdrawal the claims for service connection for peripheral vestibular disorder and an increased rating for hearing loss.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the noted issues and the appeal is dismissed insofar as these issues are concerned.
ORDER

Entitlement to service connection for Meniere's syndrome is granted.

The appeal is dismissed as to the issues of entitlement to service connection for a peripheral vestibular disorder and a disability manifested by blood clots and phlebitis and an increased rating for hearing loss.




______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


